Citation Nr: 1224047	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  04-41 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to January 1953.

This matter originally came on appeal before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which granted service connection for anxiety disorder, claimed as PTSD, and assigned an initial 30 percent rating, effective March 29, 2004. 

In August 2007, the Board issued a decision denying the appeal for an initial rating in excess of 30 percent for the anxiety disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC) and in January 2010 the CAVC issued a memorandum decision vacating the August 2007 Board decision and remanding the claim back to the Board for readjudication. 

In February 2011 and October 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

The issue of entitlement to a TDIU is on appeal as a component of the claim for a higher initial rating for the service-connected anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board has jurisdiction over the claim for a TDIU. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire initial rating period of appellate review, the service-connected anxiety is not shown to have been manifested by a disability picture approximating more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

2.  The service-connected disability picture alone is not shown to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 30 percent for anxiety disorder, claimed as PTSD, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130  including Diagnostic Code 9400 (2011).

2.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.17 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran's claim for a higher rating arises from an appeal of the initial rating assigned in the July 2004 rating decision on appeal.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the claims file contains the Veteran's service treatment records, as well as the post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  

In this regard, the Board notes that the claims file does not contain VA treatment records between October 2004 and October 2008.  Pertinent here, the Veteran specifically reported at a November 2009 VA examination that he had past psychiatric treatment at VA beginning in 2007.  The Board finds that remanding this case to obtain these records is not necessary as the available evidence, including the November 2009 VA examination, adequately describes the symptomatology during the intervening period and indicates that staged ratings are not warranted, as discussed in detail below.  Rather, remanding the appeal would be an essentially redundant exercise and would result only in additional delay with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Similarly, the claims file indicates that the Veteran was awarded Social Security Administration (SSA) benefits.  Although such records are potentially pertinent in this appeal, the RO made previous attempts to obtain the records, but received a response from the SSA in November 2009 reported that the records were no longer available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

Otherwise, the Veteran has been afforded several VA examinations during the period of appellate review, most recently in July 2011, to evaluate the severity of his service-connected disability picture and unemployability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected psychiatric disability and employability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the July 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board also finds that there was substantial compliance with the October 2011 Board remand directives.  A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain updated VA mental health treatment records from the Veteran's VA Medical Center.  Upon remand, this was accomplished and the updated VA treatment records are presently associated with the Veteran's Virtual VA Electronic claims folder contained in the Virtual VA system.  The AMC/RO then readjudicated the matter in a February 2012 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the October 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Entitlement to an Increased Initial Rating for Anxiety

The Veteran contends that an initial rating higher than 30 percent is warranted for his anxiety.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in March 2004.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's anxiety, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria are as follows:

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The joining of schedular criteria in a diagnostic code by the conjunctive "and" does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

Finally, when making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the parties to the Joint Motion for Remand particularly stipulated that the Board should "address what bearing, if any, continuity of symptomatology has on the staged ratings calculus," and whether the Veteran's "disability picture may have worsened and improved at different periods of the claims process."  

The Board finds after a careful review of the pertinent evidence of record and consideration of the parties' Joint Motion for Remand, that an initial rating higher than 30 percent is not assignable for the Veteran's anxiety disorder beginning from March 2004, including on a staged basis.  

Pertinent here, the Veteran wrote in a May 2004 testimonial statement that his daughter had been living with him since she was two years old; she was 15 at that time, and he had been her sole provider since she had started living with him.  The Board finds that this initial evidence is inconsistent with a disability picture more nearly approximating occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130.  

A July 2004 VA examination then shows that the Veteran had complaints of sleep disturbance, including nightmares, intrusive thoughts on anniversaries, anxiety, and being easily started.  However, he had no suicide attempts or panic attacks, no inpatient treatment, and outpatient treatment only twice.  He had worked at a carrier service for the past six years, four hours a day, five days a week.  He lived with his daughter, with whom he cooked and cleaned.  He also had friends with whom he would sit, play cards, and play horseshoes.  Also, he went to church.  He was noted to be divorced, but was close to his children.  

On mental status examination, the July 2004 VA examiner found the Veteran cooperative, casually dressed, and answered questions and volunteered information with no loose association or bizarre behavior.  He had no homicidal ideation or suicidal ideation; no impairment of thought processes or communication; and no delusions or hallucinations.  Further, he was fully oriented, his memory appeared good, and his insight and judgment were adequate.  

The July 2004 VA examiner also noted PTSD symptoms involving avoidance, anxiety and easy startle response, but the Veteran was still engaged in social activities, was not detached and estranged from others, was not emotionally numbed.  Based on the examination results, the July 2004 VA examiner assigned a GAF score of 57 with mild impairment of psychosocial functioning.  

Subsequent VA outpatient treatment records reflect remarkably consistent complaints and symptoms substantially similar to those documented by the July 2004 VA examiner.  Of note, the Veteran complained of auditory and visual hallucinations at VA in April 2009, but denied such symptoms in May 2009 and continuously thereafter.  He continued to describe ongoing activities such as walking daily, cleaning his home, talking to friends daily, sitting in the yard, shopping with family, and having a good relationships with his three adult children.  His primary complaint during this time period involved an ongoing sleep impairment, including nightmares.  Further, although he stopped working in January 2009, he explained at VA in August 2009 that this was due to his employer downsizing.  A GAF score of 50 was assigned at VA in August 2009.  

The Veteran then underwent a second VA examination in November 2009.  Regarding his social functioning, the Veteran reported that his wife had died in 2002, and he now lived alone with no romantic relationships, but he had a good relationship with his son and grandchildren.  Also, he had several friends.  His activities involving walking, going to the park or school with a friend, reading, and going out to eat with a friend at times.  He reported having a good social network.  Yet, he complained later during the examination that he withdrew from others, stayed at home more, and isolated himself by turning down friends' invitations.  Regarding occupational functioning, the VA examiner noted that the Veteran was no longer working, but was eligible for retirement by age or duration of work.  The VA examiner also noted that the Veteran independently managed his funds with no reported problems.

On mental status examination, the November 2009 VA examiner found the Veteran appropriately dressed with no abnormalities noted in speech, orientation, thought processes, insight, or memory.  His affect was mildly restricted, and he was a "little" depressed, but had no delusions, hallucinations, inappropriate behavior, panic attacks, suicidal ideation or attempts, and no violence or assaultiveness; he had good impulse control.  He complained of ongoing sleep impairment and such PTSD symptoms as persistent reexperiencing and avoidance with marked diminished interest or participation in activities.  The VA examiner found that these symptoms ranged in severity from mild to moderate.  

Based on the examination results, the November 2009  VA examiner assigned a GAF score of 55 due to mild symptoms.  The VA examiner summarized that the Veteran was functioning "fairly well" and had learned to manage his symptoms via treatment.  The Veteran again reported that he had stopped working due to his age and his employer's desire for younger workers, but he also wanted to stay busy to manage his PTSD symptoms .  The VA examiner then reiterated that the Veteran's functional impairment was mild, and mildly impacted his ability to maintain physical and sedentary employment 

Subsequent VA outpatient treatment records following the November 2009 VA examination reflect similar symptomatology with a GAF score of 50 to 55 assigned in December 2009.  This symptomatology remained consistent until April 2010.  

The Board thus finds that the evidence prior to April 2010 does not reflect a disability more nearly approximating the criteria for a rating higher than 30 percent.  Importantly, he continued working throughout the period of appellate review until January 2009, at which he stopped working due to general economic conditions and physical impairments.  38 C.F.R. §§ 4.7, 4.130.

Beginning in April 2010, the evidence of record shows that the Veteran went through a brief period of increased depression with some indication of suicidal ideation.  Again, contemporaneous evidence, including the Veteran's own statements, attribute this period of increased depression to a period of homeless, which resulted from the Veteran's loss of employment.  According to a November 2009 statement from his last employer and his own statements at VA in August 2009, the general economic conditions in the country at that time also played a role.  

In mid-April 2010, he admitted to having thoughts of harming himself or someone else during the past two weeks, but had no definite plan.  Thereafter, he denied suicidal ideation, although he had ongoing depression and anxiety until August 2010, when he began to report improved mood due to receiving help with his housing situation.  By October 2010 he had moved into new housing and began to report good mood.  

During this period from April 2010 to October 2010, despite his worsening mood, he continued to report activities involving visits with friends and family, walking, and attending church.  In fact, in September 2010, he explained that he stayed with friends while homeless.  Also significant, mental status examinations showed findings substantially identical to those documented by the November 2009 VA examiner.  Also, a GAF score of 55 was assigned at VA in June 2010.  

The Board finds that a higher rating is not assignable during this period from April 2010 to October 2010, including upon a staged basis, as the evidence establishes this period of homelessness was caused by the Veteran's financial situation, which, as explained, was unrelated to his anxiety disability.  Thus, the degree of symptomatology may not be attributed to the service-connected anxiety disorder.  See 38 C.F.R. § 3.102; Mittleider, 11 Vet. App. at 182.

Moreover, the evidence from April 2010 to October 2010 shows that the Veteran's depression did not result in reduced reliability and productivity.  To the contrary, VA social work notes during this time period show that he took appropriate steps to pursue government assistance to obtain housing, which efforts were shortly successful.  This degree of functioning is inconsistent with symptoms approximating difficulty in understanding complex commands or difficulty in establishing and maintaining effective relationships.  

Also highly important, the Veteran continuously reported throughout the period of appellate review that although living alone (he variously reported being widowed or divorced), he maintained a good relationship with his children and an active social network, including activities with friends and church.  

For these reasons, a higher rating, including on a staged basis, is not warranted for this period even when considering the continuity of symptomatology, as stipulated by the parties to the Joint Motion for Remand.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

More recently, the Veteran underwent a third VA examination in  July 2011.  Regarding his social functioning, he again reported having regular contact with his three children, including two who lived near him.  His activities continued to involve reading, watching television, walking, and attending church with his daughter; also, he would visit other churchgoers.  He also met with a group of friends two to three times per week for coffee; they had a "good time."  Occupationally, the Veteran again reported having been laid off due to the economy two and one-half years prior, but he reported have previously had no problems on the job.  He also emphasized that he had not been the only employee let go at that time.  (The VA examiner, however, noted a statement from the Veteran's last employer indicating that the Veteran had been physically unable to perform the job requirements.)

The Veteran's current complaints at the time of the July 2011 VA examination involved financial difficulties and ongoing sleep problems, but he reported having no particular symptoms bothering him during the daytime, except for the financial stressor.  The VA examiner noted that the Veteran did not identify any other specific mental health problems or complaints at that time.  On mental status examination, the July 2011 VA examiner found the Veteran clean, neatly groomed, appropriately dressed, and cooperative.  In fact, the VA examiner found the Veteran's behavior to involve situationally appropriate humor at times during the interview.  There was no abnormality noted involving behavior, speech, attention, thought process, judgment, or memory.  The Veteran reported mood that was "really okay," and he expressed that he could "really get along with anybody."  He had no suicidal ideation, homicidal ideation, delusions, hallucinations, obsessive/ritualistic behavior, or panic attacks, and he had good impulse control with no episodes of violence.  

Based on these VA examination, the VA examiner found that the Veteran did not satisfy the criteria for a diagnosis of PTSD at that time, but was diagnosed with anxiety disorder, not otherwise specified (NOS).  The VA examiner assigned a GAF score of 68.  The VA examiner then reviewed the relevant diagnostic criteria, and found that the Veteran did not demonstrate symptoms of involving a schedular rating higher than 10 percent.  

The record following the July 2011 VA examination consists of VA outpatient record through February 2012.  These records show ongoing findings such as those reported by the July 2011 VA examiner.  Of note, a VA Mental Health record from October 2011 notes relatively stable symptoms; although the Veteran continued to prefer to be to himself, he had been able to go to church and got out for walks regularly.  Also, in August 2011, the Veteran reported an incident where he had become confused and walked around his apartment with a gun, although no cognitive impairment was noted.  Most recently, in February 2012, the Veteran complained of a feeling that his PTSD symptoms had gotten worse, although he was not actually aware of such worsening except that someone had told him he was moving a lot during sleep.  Overall, these records reflect mental status examination results substantially similar to those of the July 2011 VA examination.  

In light of this evidence since August 2010, when considering "what bearing, if any, continuity of symptomatology has on the staged ratings calculus," and whether the Veteran's "disability picture may have worsened and improved at different periods of the claims process,"  the Board finds that a rating higher than 30 percent is not assignable.  To the contrary, the July 2011 VA examiner expressly found that the Veteran did not display symptomatology identified in the rating schedule as consistent with a 50 percent disability rating.  This finding is persuasive as it is consistent with the contemporaneous outpatient treatment records.  

In light of the foregoing, the Board finds that a schedular disability rating higher than 30 percent is not assignable at any time during the period of appellate review, even when considering "what bearing, if any, continuity of symptomatology has on the staged ratings calculus," and whether the Veteran's "disability picture may have worsened and improved at different periods of the claims process," as stipulated by the parties to the Joint Motion for Remand.  See 38 C.F.R. §§ 4.7, 4.130.  

In making these findings, the Board acknowledges that the record also contains two evaluations from a private psychiatrist, in April 2004 and March 2005, respectively, which indicate a very severe disability picture, including frequent auditory and visual hallucinations or illusions, spending all free time alone at home with no socializing, and occasional panic symptoms.  The psychiatrist found the Veteran "severely compromised in his ability to sustain social relationships" and "severely compromised in his ability to sustain work relationships," so was considered to be permanently and totally disabled and unemployable.  The psychiatrist assigned a GAF score of 35 at each consultation.  

The Veteran reiterated these findings in a July 2004 testimonial statement.  

The parties to the Joint Motion for Remand particularly directed the Board to address this private psychiatric evidence.  

After careful consideration, the Board acknowledges that these private psychiatric findings tend to present a severe disability picture.  Nonetheless, the Board emphasizes that "VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant a claim without confirmation by a VA examination, 'if the [private physician's] report is sufficiently complete to be adequate for the purpose of adjudicating the claim.'"  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of a veteran's treating physician over a VA or other physician.  See Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

After careful consideration here, the Board finds that this evidence has no probative value and is not adequate to support assignment of a higher rating, for two reasons.  

First, the findings of the private psychiatrist are unclear and contradictory.  For instance, the Veteran informed the private psychiatrist that he had chronic PTSD symptoms, such as estrangement and detachment from others.  Yet, he informed a VA examiner a few months later in July 2004 that he still engaged in social activities and was not detached and estranged from others.  The Board points out that the July 2004 VA examiner's findings, but not the private psychiatrist's findings, are consistent with the other evidence of record showing significant social activities and a good relationship with his children.  In fact, the Veteran himself wrote in a May 2004 letter, which was nearly contemporaneous to the April 2004 private consultation, that he had been his fifteen-year-old daughter's sole caregiver for many years.  Due to this discrepancy, it is unclear where the private psychiatrist was accurately aware of the Veteran's history.  

More importantly, the private psychiatrist did not explain or otherwise attempt to reconcile his opinion that the Veteran was "severely compromised in his ability to sustain social relationships" with the conflicting and contemporaneous evidence showing otherwise.  Again, without explaining this discrepancy, the psychiatrist's conclusions have minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Most significantly, the private psychiatrist did not explain the basis for his findings when the other evidence of record, including his own examination, indicated that the Veteran was actually working at that time.  The private psychiatrist himself noted in the April 2004 report that the Veteran "is currently employed," and the July 2004 VA examiner pointed out this contradiction in the April 2004 private psychiatrist's findings.  Thus, it is not clear on what basis the private psychiatrist found the Veteran permanently and totally disabled and unemployable.  Without explaining this contradiction, the psychiatrist's conclusions have minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In short, the private psychiatrist's April 2004 and March 2005 findings are inconsistent with or are directly contradicted by the other evidence of record.  These findings also reflect unsupported conclusions, which calls into question whether the evaluations were independent and objective.  Thus, the private psychiatric findings regarding the Veteran's severity of the Veteran's disability picture are nonprobative.  See id.

Moreover, the record before the Board makes clear that this private psychiatrist was not the Veteran's treating psychiatrist.  In fact, the Veteran reported during the November 2009 VA examination that he had seen this psychiatrist only three times prior to transferring his psychiatric care to VA.  This alone does not weigh against the probative weight of the private psychiatrist's findings.  Nonetheless, it shows that the psychiatrist's findings were not based on familiarity with the Veteran's history by having treated him for a long period of time.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 304 (a private physician can also become aware of the relevant medical history by having treated the veteran for a long period of time or through a factually accurate medical history reported by the veteran.).  Thus, when considered in the context of the psychiatrist's incongruent findings, the private examination results are found to have no greater probative value on this basis.  See Guerrieri, 4 Vet. App. at 473.

For these reasons, the private psychiatrist's reports are not sufficiently complete to be adequate for the purpose of assigning a higher disability rating.  Nieves-Rodriguez, 22 Vet. App. at 302.  In fact, the psychiatrist's findings are particularly nonprobative in this regard for the reasons discussed, and do not indicate any periods of worsening supporting assignment of a staged higher disability rating.  This private evidence has no " bearing . . . on the staged ratings calculus," and does not establish that the Veteran's "disability picture may have worsened and improved at different periods of the claims process."  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Veteran's own July 2004 testimonial statement is likewise of no probative weight.  First, in this regard, it tends to reflect the April 2004 findings of the private psychiatrist, which are nonprobative.  Similarly, it was written in direct support of the instant appeal, and indicates a competing interest in financial gain evident during the private examinations in April 2004 and March 2005.  See Gahman v. West, 12 Vet. App. 406 (1999); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such the Veteran's own July 2004 testimonial statement is nonprobative evidence, which does not support assignment of a higher rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Finally, the Board has carefully considered the assigned GAF scores during the initial rating period under review.  As indicated, the Veteran's GAF scores ranged from 57 in July 2004 to 68 most recently at the July 2011 VA examination.  The lowest GAF score assigned was 50 in August 2009 and December 2009.  (For the reasons given, the Board finds that the GAF scores of 35 assigned by the private in April 2004 and March 2005 are nonprobative and are entitled to no supporting weight.)  

GAF scores in these ranges generally indicate either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers); serious symptoms (such as, suicidal ideation, severe obsessional rituals, or frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV Quick Reference at 46-47.  Such GAF scores would tend to support assignment of a 50 or 70 percent schedular rating under the General Rating Formula for Mental Disorders, and the Board cannot dispute the assignment of these GAF scores.  .  See 38 C.F.R. § 4.130; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board observes, with due deference, that the service-connected disability picture during this time period is not shown to be productive of symptoms that would be characteristic or reflective of the criteria for a 50 or 70 percent rating under the VA rating schedule, as shown.  See 38 C.F.R. § 4.118.  Thus, the GAF scores appear to be unsupported by the Veteran's contemporaneous symptomatology as shown by the concurrent treatment records.  See Kahana, 24 Vet. App. at 438 (the Board may draw reasonable inferences from the evidence when supported by the medical evidence).  For these reasons, the Board finds that an initial rating higher than 30 percent is not assignable on the basis of the GAF scores assigned alone.  

In summary, the evidence of record before the Board during the initial rating period of appellate review reflects some symptoms listed in the schedular criteria for a higher evaluation.  Nonetheless, the Veteran's PTSD disability picture, overall, is not shown to cause effects involving more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).  See 38 C.F.R. §§ 4.126 , 4.130; Mauerhan, 16 Vet. App. at 442-43.  In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Accordingly, the Board finds that an evaluation higher than 30 percent is not warranted.  Again, "staged ratings" are not warranted, including based upon the continuity of symptoms.  As shown, although the Veteran's symptomatology increased for a short period of time in 2009, such an increase is not attributable to the service-connected PTSD disability picture and, to the extent such symptomatology is not distinguished, the degree of severity did not more nearly approximate the criteria for a higher rating for PTSD.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27. 

The Board's findings above are based on a schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate, but finds that the schedular 30 percent rating is not inadequate.  As explained in detail above, the applicable schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's disability picture.  The evidence does not reflect an exceptional disability picture.  Accordingly, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

B.  Entitlement to a TDIU

The Veteran also contends that a TDIU is assignable.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus, the Board must consider all evidence of record during the period of appellate review, which, in this case, begins from the date of the award of service connection for anxiety disorder in .  See Rice, 22 Vet. App. 447; Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Veteran's sole service-connected disability is anxiety disorder, which is assigned an initial 30 rating beginning from March 2004.  He does not meet the criteria for assignment of a TDIU rating under 38 C.F.R. § 4.16(a) because he does not have a single service-connected disability rated at 60 percent or more, or multiple service-connected disabilities with a combined evaluation of 70 percent or more.  

A TDIU may also be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular consideration in a claim for TDIU are the same as those described above in the context of the Veteran's claim for a higher rating for anxiety disorder.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Particular in the context of  TDIU claim, however, the question is whether an exceptional disability picture caused by service-connected disabilities results in a marked interference with employment in excess of that contemplated by the rating schedule.  A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree; generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the Veteran's age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

Here, the Board finds that the Veteran's anxiety disorder does not present such an exceptional disability picture demonstrating an inability to gain or maintain substantially gainful employment than would be permitted by his educational and occupational background.  

As described above, the Veteran stopped working in January 2009.  A November 2009 statement from his last employer shows that he stopped working because he was physically unable do the work.  The Veteran himself reported at an August 2009 VA consultation and reiterated at the July 2011 VA examination that he lost his job due to the economic conditions in the country at that time.  Subsequently, the Veteran reported at VA in October 2009 that he had given up his pursuit of being employed; he felt that no one wanted to hire him due to his age.  Yet, by July 2010, the Veteran again reported a goal of wanting to return to work and seek gainful, part-time employment to supplement his current disability income.  A May 2011 VA social work note reports that the Veteran was 80 years old, and although he was active and healthy, with the goal of returning to work remained challenging.  More recently, in December 2011, the Veteran indicated that his goal was to pursue his GED and then learn computers, for which he was noted to have a great deal of energy and enthusiasm regardless of his age.

Also pertinent, the November 2009 VA examiner, cited above, concluded that the Veteran's symptomatology mildly impacted his ability to maintain physical and sedentary employment.  

In fact, at the July 2011 VA examination, the Veteran reported that prior to when he was laid off, he had had no problems on the job and was not the only employee let go at that time.  He reported no history of employment problems related to mental health, and he denied any history of being fired or terminated.  He informed the VA examiner that he had always worked until the most recent unemployment. 

Similarly, the July 2011 VA examiner concluded that it was less likely as not that the Veteran's psychiatric disorder rendered him unable to secure or follow substantially gainful employment.  The VA examiner reasoned that the Veteran gave a history of no problems related to mental health, and the statement from his last employer noted physical problems.  The VA examiner found that there was no current evidence available that suggested the Veteran's service-connected anxiety disorder rendered him unable to work.  The Board finds that this opinion is especially probative as it as it is clear, was based on a comprehensive, accurate, and longitudinal review of the pertinent facts, and it is well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

In summary, this evidence shows that it is less likely than not that the Veteran's anxiety disorder alone has presented such an exception disability picture rendering him unable obtain and maintain substantially gainful employment.  Rather, it is a combination of his age and physical condition that prevents employment.  Consequently, referral to the Director, Compensation and Pension Service, for consideration of whether a TDIU is assignable at any point during the period of appellate review on an extraschedular basis is not warranted.  

The Board again acknowledges that a private psychiatrist evaluated the Veteran in April 2004 and March 2005, as cited above, and concluded that the Veteran was "severely compromised in his ability to sustain work relationships," so was considered permanently and totally disabled and unemployable.  For the reasons explained in detail above, including that the Veteran was actually working at that time, the Board finds that these conclusions are nonprobative evidence.  This psychiatrist's opinion is not sufficiently probative to controvert the highly probative evidence of record discussed above, particularly the July 2011 VA examiner's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In conclusion, the Board finds that the Veteran's overall service-connected disability picture does not equate with a documented level of industrial impairment manifested by him being prevented from working at substantially gainful employment than would be permitted by his educational and occupational background.  Accordingly, the claim for a TDIU is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating higher than 30 percent for anxiety disorder, claimed as PTSD, is denied.  

A total disability rating based on individual unemployability is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


